Citation Nr: 0842188	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  01-03 482A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
skin disability, including as secondary to Agent Orange 
exposure.

2.  Entitlement to special monthly compensation based on 
being housebound for the period from June 1, 2004, through 
November 13, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from February 1968 to August 
1973.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

A February 2000 rating decision denied the veteran's 
application to reopen the claim of service connection for a 
skin disability.  A November 2005 RO decision denied the 
veteran's request for special monthly compensation based on 
the permanent need for aid and attendance of another person 
or on account of being housebound.  The veteran's January 
2006 notice of disagreement limited his disagreement to just 
the issue of special monthly compensation on account of being 
housebound.  A November 2006 statement of the case, after 
noting the action taken in an August 2006 rating decision 
(the August 2006 RO decision granted entitlement to special 
monthly compensation based on the need for regular aid and 
attendance, effective November 14, 2005), denied the veteran 
entitlement to special monthly compensation based on being 
housebound for the period from June 1, 2004, through November 
13, 2005.

This case was most recently before the Board in November 2006 
and was remanded for additional development.  The case has 
been returned to the Board for appellate consideration.


FINDINGS OF FACT

1.  A January 1999 RO decisional letter denied the veteran's 
application to reopen the claim of service connection for a 
skin disability.

2.  The evidence received since the January 1999 RO denial is 
not so significant that it must be considered in order to 
fairly decide the merits of the veteran's skin claim.

3.  There has been no demonstration by competent evidence 
that from June 1, 2004, through November 13, 2005 the veteran 
had a single disability rated 100 percent, or was bedridden 
or substantially confined to his dwelling and immediate 
premises.


CONCLUSIONS OF LAW

1.  A January 1999 RO decisional letter that denied the 
veteran's application to reopen a claim of service connection 
for a skin disability is final.  38 U.S.C.A. § 7105 (West 
2002).

2.  Evidence received since the January 1999 RO denial is not 
new and material, and the veteran's claim of entitlement to 
service connection for a skin disability is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (as 
in effect prior to August 29, 2001).

3.  The criteria for special monthly compensation based on 
account of being housebound, for the period from June 1, 
2004, through November 13, 2005, have not been met.  38 
U.S.C.A. §§ 1502, 1541, 5107 (West 2002); 38 C.F.R. §§ 3.351, 
3.352 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 38 
C.F.R. § 3.159(b)(1).

The VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  As previously defined by the 
courts, those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

VCAA notice letters were issued in May 2004, July 2005, and 
January 2007.  The veteran was informed of the evidence and 
information necessary to substantiate the special monthly 
compensation claim, the information required of him to enable 
VA to obtain evidence in support of the claim, the assistance 
that VA would provide to obtain evidence and information in 
support of the claims, and the evidence that should be 
submitted if there was no desire for VA to obtain such 
evidence.  The VCAA letters failed to provide the correct 
criteria for reopening a claim, as in effect prior to August 
29, 2001, as applicable in this case.  Further, the VCAA 
notice letters were not fully compliant with Kent V. 
Nicholson, 20 Vet. App. 1 (2006).  Such defects are presumed 
to be prejudicial.  Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  VA bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 861 (Fed. Cir. 2007).  The 
claims file reflects that the veteran has actual knowledge of 
the evidence necessary to substantiate his appeal to reopen 
the service connection claim for skin disability.  This is 
demonstrated in statements on appeal, including from the 
veteran's representative.  Moreover, the statement of the 
case issued to the veteran in May 2000 outlined the correct 
provisions of law, including as in effect prior to August 29, 
2001, and what was necessary to substantiate his appeal to 
reopen the service connection claim.  As such, the error did 
not affect the essential fairness of the adjudication of his 
claim, and the presumption of prejudice is rebutted. Id.; 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In September 2006 the veteran received notice regarding the 
assignment of a disability rating and/or effective date in 
the event of an award of VA benefits.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable AOJ 
decision.  In this case, because not every element of VCAA 
notice was given prior to the initial AOJ adjudication 
denying the claims, the timing of the notice does not comply 
with the express requirements of Pelegrini.  However, the 
Board notes that a VCAA timing defect can be cured by the 
issuance of fully compliant notification followed by a re-
adjudication of the claim.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006).  Here, the Board finds that the 
defect with respect to the timing of the VCAA notice was 
harmless error.  The claims were readjudicated and the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claims.

Duty to Assist

The veteran's service treatment records are associated with 
the claims file, as are VA and private medical records, 
including those from the Hamilton County Justice Center.  A 
VA Form 21-4142 was signed and returned by the veteran with 
regard to records from Bethesda North Hospital.  The Bethesda 
Hospital said they had no records pertaining to the veteran, 
and noted that non-maternity records were kept for ten years 
prior to being destroyed.  In November 2005 the RO informed 
the veteran that the Bethesda Hospital records were not 
available.  The record also contains the veteran's written 
statements in support of his appeal.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding, obtainable 
evidence with respect to the veteran's claims.  VA's duties 
to notify and assist are met.  Accordingly, the Board will 
address the merits of the claims.

I.  New  and material

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

VA is required to evaluate the supporting evidence in light 
of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(a).

The veteran's claim of entitlement to service connection for 
skin disability was denied by the Board in June 1987.  The RO 
denied the veteran's application to reopen the claim of 
service connection for a skin disability in January 1996 and 
January 1999.  The January 1999 denial of the veteran's claim 
became final, as outlined in 38 U.S.C.A. § 7105, when the 
veteran did not appeal that decision.  As such, the claim may 
only be reopened if new and material evidence is submitted.

Generally, a final VA rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. § 7105(c).

In November 1999, the veteran filed to reopen his skin 
disability claim, and in February 2000 the RO denied the 
claim.  The veteran has appealed.

New and material evidence means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); Hodge v. West, 155 F. 3d 1356 (Fed. 
Cir. 1998).  Evidence is new and material if it contributes 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, regardless of 
whether it changes the original outcome.  Hodge, 155 F.3d at 
1363.

The Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 
29, 2001.  As the veteran filed his claim prior to this date 
(November 1999), the earlier version of the law remains 
applicable in this case.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The question of whether new and material evidence has been 
received to reopen a claim must be addressed in the first 
instance by the Board because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate it 
on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the 
Board finds that no such evidence has been offered, that is 
where the analysis must end; hence, what the RO may have 
determined in this regard is irrelevant.  Jackson, 265 F.3d 
at 1369; Barnett, 83 F.3d at 1383.  

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  See Elkins v. West, 12 Vet. 
App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) 
(eliminating the concept of a well-grounded claim).

The most recent and final denial of this claim was the RO's 
decisional letter dated in January 1999.  Therefore, the 
Board must determine if new and material evidence has been 
submitted since the RO's January 1999 decision.  38 U.S.C.A. 
§ 5108.  When determining whether the evidence is new and 
material, the specified basis for the last final disallowance 
must be considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

The prior Board and RO decisions have denied service 
connection for skin disability on the basis that there was no 
evidence that a chronic skin disability had its onset during 
active service.

At the time of the January 1999 RO decision, the evidence 
included service treatment records.  On the report of medical 
history portion of his July 1973 service separation 
examination, the veteran indicated that he had or had had 
skin disease.  The veteran's skin was clinically evaluated as 
normal on the July 1973 service separation examination 
report.  The remaining service treatment records noted no 
complaints or findings related to a skin disability.

Private medical records dated beginning in 1985 reveal that 
the veteran was treated for complaints of a rash (including 
on the arms, chest, and back) of 15 years duration; the 
diagnosis was tinea versicolor.  The veteran asserted, in 
those records, that his rash had started in Vietnam.  

A lay statement received in March 1986 claimed that the 
veteran was unable to father children due to his skin 
condition.

At a September 1986 RO hearing the veteran essentially 
asserted that at the time of his discharge from service a 
fungus had spread to various parts of his body.

The additional evidence submitted since January 1999, while 
continuing to note that the veteran has received treatment 
for tinea versicolor, is not material, in that it does not 
bear directly and substantially upon the specific matter 
under consideration, i.e., it does not show that the veteran 
suffered from a chronic skin disability that was incurred in 
or aggravated by his military service.  The record is still 
absent for any competent clinical evidence showing that the 
veteran's current skin disability had its onset during 
service or is somehow related to his active service.  Thus, 
while the veteran's October 2007 RO hearing testimony, and 
the other statements from the veteran are new, in that they 
were not previously of record, they are not material, as they 
simply reiterate the veteran's assertion that he had skin 
problems during service.  The Board observes that there is 
still no opinion from any health care professional linking a 
skin disability to the veteran's military service.  

In short, the evidence submitted since January 1999, by 
itself or in connection with evidence previously assembled, 
is not so significant that it must be considered in order to 
fairly decide the merits of the veteran's skin disability 
claim.  Accordingly, the application to reopen the skin 
disability claim is denied.

In November 1999 the veteran's representative submitted 
service medical records, some of which (November 1969 
clinical records from Kimbrough Army Hospital) were not 
previously of record and were not among the service medical 
and personnel records originally received by VA in December 
1982.  The Board observes, however, that the records from 
Kimbrough Army Hospital pertain to treatment for 
epididymitis.  As they contain no evidence tending to prove 
or disprove any matter in dispute in this appeal, the Board 
finds that they are not "relevant" to this appeal.  As 
such, the additional service personnel records do not warrant 
reopening of the claim pursuant to 38 C.F.R. § 3.156(c) 
(2008).

Although in the previous denials it appears that VA did not 
consider whether service connection was warranted for a skin 
disability as secondary to Agent Orange, separate theories in 
support of a claim for a particular benefit are not 
equivalent to separate claims and a final denial on one 
theory is a final denial on all theories.  As such, new and 
material evidence is necessary to reopen a claim for the same 
benefit asserted under a different theory.  Robinson v. 
Mansfield, 21 Vet. App. 545 (2008).  At any rate, the RO, 
beginning in November 2004, has considered service connection 
on the basis of the exposure to herbicides, and, more 
importantly, disorders which have been positively associated 
with Agent Orange do not include tinea versicolor.  38 C.F.R. 
§ 3.309(e).

In short, the Board finds that the evidence is not new and 
material under 38 C.F.R. § 3.156.  As such, the veteran's 
claim of entitlement to service connection for a skin 
disability is not reopened.



II.  Entitlement to special monthly compensation based on 
being housebound 

An August 2006 RO decision granted entitlement to special 
monthly compensation based on the need for regular aid and 
attendance, effective November 14, 2005.  As discussed in the 
November 2006 statement of the case, the veteran had 
previously been awarded entitlement to special monthly 
compensation for being housebound for the period from 
September 16, 2002, through May 31, 2004, because for that 
period of time he had a single service-connected disability 
evaluated as 100 percent disabling and additional service-
connected disability evaluated as 60 percent or more 
disabling.  As such, this issue involves entitlement to 
special monthly compensation based on being housebound for 
the period from June 1, 2004, through November 13, 2005.

The veteran may be entitled to this benefit if he has a 
single permanent disability that is 100 percent disabling and 
additional disabilities independently rated as 60 percent or 
more disabling under the provisions of 38 C.F.R. Part 4, or 
if he is "permanently housebound" by reason of disability. 
See 38 C.F.R. § 3.351(d). The requirement that the veteran be 
"permanently housebound" is met when the veteran is 
substantially confined to his dwelling and the immediate 
premises, and it is reasonably certain that the disabilities 
that result in his confinement will continue throughout his 
lifetime.

A review of the claims file does not show that the veteran 
had a single service-connected disability evaluated as 100 
percent disabling for the period from June 1, 2004, through 
November 13, 2005.  Further, the evidence also does not show 
that the veteran was permanently housebound from June 1, 
2004, through November 13, 2005.  In this regard, the Board 
observes that June 2004, September 2004, and November 2004 VA 
medical records essentially noted that the veteran was fully 
independent with a walker.  An October 2005 record reveals 
that the veteran had lived in multiple places for short 
periods of time, and the October 2005 record essentially 
noted that the veteran had recently been driving a motor 
vehicle.  In short, the record, as evinced by the multiple VA 
appointments made during this time period, clearly shows that 
the veteran was not substantially confined to his dwelling 
and the immediate premises from June 1, 2004, through 
November 13, 2005.

The Board therefore finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
special monthly compensation on account of being housebound 
from June 1, 2004, through November 13, 2005.  In reviewing 
the foregoing, the Board has been cognizant of the "benefit 
of the doubt" rule, but there is not such an approximate 
balance of the positive evidence and the negative evidence to 
otherwise permit a favorable determination.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appeal to reopen a claim of entitlement to service 
connection for skin disability is denied.

Entitlement to special monthly pension, based on being 
housebound for the period from June 1, 2004 through November 
13, 2005, is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


